Citation Nr: 1233602	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  09-31 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for bilateral knee disability.

3.  Entitlement to an initial compensable rating for residuals of shell fragment wound with scar of the left upper arm.

4.  Entitlement to a rating in excess of 10 percent for residuals of muscle injury from shell fragment wound of the left upper arm and elbow.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military service from April 1952 to April 1954.

These matters come to the Board of Veterans' Appeals (Board) from a February 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In the decision of the United States Court of Appeals for Veterans Claims (Court) in the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court found that a claim for a total disability rating based upon unemployability (TDIU) was part of the determination of an underlying increased rating claim.  In this case, the RO denied the Veteran's claim for a TDIU in May 2010, and the Veteran has not filed a notice of disagreement.  As such, the Board finds that entitlement to TDIU is not currently before the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a rating in excess of 10 percent for residuals of muscle injury from shell fragment wound of the left upper arm and elbow, and the issues of entitlement to service connection for low back disability and for bilateral knee disability are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

During the rating period on appeal, the Veteran's service-connected scar of the left upper arm was not deep and nonlinear, superficial and nonlinear, or unstable or painful, and it did not cause functional impairment.  


CONCLUSION OF LAW

The criteria for the assignment of an initial compensable rating for the service-connected residuals of shell fragment wound with scar of the left upper arm have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code (DC) 7805 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. § 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Duty to Notify

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim:  1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the claim for an initial compensable rating for residuals of shell fragment wound with scar of the left upper arm, the Board finds that a VCAA notice sent in December 2008 was in compliance with VCAA.  Although the letter informed the Veteran that VA was treating his claim as a claim for increase of his service-connected residuals of shell fragment wound of the left upper arm and elbow, the RO subsequently determined (after developing the left upper arm and elbow claim) that service connection was also warranted for a scar associated with the shell fragment wound Service connection was subsequently granted for residual scar of the left upper arm.  The present appeal arises from his disagreement with the initial evaluation following the grant of service connection and is thus a downstream issue.  The December 2008 letter advised the Veteran of the manner of assigning evaluations and effective dates.    Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  An October 2009 SOC provided notice on the "downstream" issue of entitlement to an increased rating; and a May 2012 supplement SOC (SSOC) readjudicated the matter after the Veteran and his representative responded and further development was completed.

With regard to the scar issue, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principia, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Duty to Assist

With regard to the scar issue, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes the Veteran's service treatment records and post-service VA records.   The Veteran's Virtual VA electronic records have been reviewed and no additional evidence of probative value to the scar issue under consideration was found.  The Veteran was afforded VA examinations in 2008, 2009 and 2010.  They are adequate and contain the necessary information to render a decision on the merits of the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Legal Criteria, Factual Background and Analysis 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  Id.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's disability.  Schafrath, 1 Vet. App. at 594.  In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  See Fenderson v. West, 12 Vet. App 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Residuals of Shell Fragment Wound with Scar of the Left Upper Arm

Historically, service connection was awarded for a scar of the left upper arm in a February 2009 rating decision.  An initial noncompensable evaluation was assigned effective November 2008.  As the Veteran appealed the decision that assigned the initial noncompensable rating, the Board will now consider whether a higher evaluation is warranted for the disability at any stage since the effective date of service connection.  See Fenderson, 12 Vet. App. at 126. 

The Board notes that effective on October 23, 2008, VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the Skin, so that it more clearly reflects VA's policies concerning the evaluation of scars.  Specifically, these amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  This amendment applies to all applications for benefits received by VA on or after October 23, 2008.  As the Veteran filed his claim for benefits in December 2008, the amendments are applicable and will be applied to the instant appeal.

The Veteran's scar of the left upper arm is currently assigned a noncompensable rating.  The Veteran contends that a compensable rating is warranted for his scar of the left upper arm as he experiences pain that goes from his shoulder to his fingers and sometimes he experiences numbness of the left hand.  He stated that he does not have much muscle in his arm or much grip in his hand.  The Board would note at this juncture that the Veteran is service connected for residuals of shell fragment wound of the left hand, and residual muscle injury from shell fragment wound of the left upper arm and elbow.  The issue currently being considered concerns only the separately rated scar. 

Turning to the evidence, the Veteran's separation examination in April 1954 shows the Veteran had multiple scars of the left arm and elbow.  They were not considered disabling.  

On VA examination in December 2008, the Veteran reported he had a shrapnel fragmentation wound of the left upper extremity posterior surface (left arm (mid- shaft)) that resulted from combat in the Korean War.  He denied having any symptoms or problems related to that scar.  On physical examination, the width of the scar was 0.5cm, and the length 5.5cm.  There was no tenderness on palpation, or adherence to underlying tissue, underlying soft tissue damage, or skin ulceration or breakdown over the scar.  There was no limitation of motion or loss of function.  The diagnosis was non-disfiguring scar of the left posterior upper arm.  

On VA examination in September 2009, the Veteran reported pain of the scar of the left upper extremity, specifically described as a linear scar located at the posterior portion of the left upper arm/triceps brachii.  On examination, there was no skin breakdown over the scar.  There was a loss of tissue noted under the scar with depression of 5cm.  The scar was flexible , not fixed or indurated.  The maximum width was .75cm; the maximum length was 6cm. The scar was not painful, had no signs of skin breakdown, it was deep, had no inflammation, no edema, no keloid formation, and no other disabling effects.  The diagnosis was scar of the left upper arm triceps brachii causing no functional impairment.  The examiner noted that for all scars there was no adherence to underlying tissue.  The Veteran complained of an occasional stinging feeling in the scars, but there was no objective pain.

On VA examination in March 2010, the Veteran reported a scar on the posterior portion of the left upper arm from a shrapnel fragmentation wound.  He reported there was no skin breakdown over the scar and no pain.  He stated "I do not even know the scar is there.  The problem is in the muscles not the scar[.]"  On physical examination the scar measured .5cm x 6cm.  The scar was not painful, had no signs of skin breakdown, was superficial, had no inflammation, no edema, or keloid formation; and had no other disabling effects.  The diagnosis was scar of the left arm due to shrapnel wound causing no functional impairment.  There was no scar visible on the left hand even though the Veteran recalled injury to the left hand with shrapnel; neither the Veteran nor the examiner could find a scar on the left hand.

In sum, the scar of the left arm does not show any disabling effect of the left arm.  The Board has also considered rating the Veteran's service-connected scar of the left arm under a different diagnostic code, but finds none that may be assigned on the facts of record or which would avail him of a higher (compensable) disability rating.  There has been no evidence of: scars that are deep and nonlinear (DC 7801); scars that are superficial and nonlinear in an area or areas of 144 square inches (DC 7802); or unstable or painful scars (DC 7804).  38 C.F.R. § 4.118;  Butts v. Brown, 5 Vet. App. 532, 538 (1993); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The Board notes that neither the medical evidence of record, nor the Veteran's lay statements support the assignment of a compensable rating for the service-connected left upper arm scar.  The medical evidence overall shows the Veteran with a left upper arm scar causing no functional impairment.  The Veteran reported there was no breakdown over the scar and no pain.  He stated that he does not even know the scar is there.  Accordingly, an initial compensable rating for residuals of shell fragment wound with scar of the left upper arm is not warranted.  Further, the Veteran's scar symptoms are expressly contemplated by the schedular rating criteria, and extraschedular consideration is therefore not warranted.  Thun v. Peake, 22 Vet.App. 111, 115 (2008). 

In reaching the conclusion above, the Board has addressed the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine may not be favorably applied in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial compensable rating for the service-connected residuals of shell fragment wound with scar of the left upper arm is not warranted.  To this extent, the appeal is denied. 


REMAND

With regard to the issue of an increased rating for residuals of muscle injury from the shell fragment wound of the left upper arm and elbow, the Board finds that further medical development is necessary.  In reviewing the report of a November 2009 VA examination, the Board notes that the in the diagnosis section it was reported that there was no functional impairment associated with muscle group VI.  However, in the examination section of the report it was indicated that there was pain, decreased coordination, increased fatigability, weakness, and uncertainty of movement.  Severe weekly flare-ups were reported.  The Board views the findings on examination as ambiguous, and further development is necessary to fully assist the Veteran. 

Likewise, the Board finds that VA examinations are necessary to assist the Veteran with his low back and bilateral knee disability claims.  The Veteran claims that the rigors of military service led to the disabilities.  He has also reported that he was told by a doctor that he has arthritis caused by the shrapnel.  January 2009 x-rays shows osteoarthritis in both knees.  In view of the Veteran's contentions, medical examination and etiology opinions regarding current low back and bilateral knee disabilities is warranted. 

The Board notes VA has a duty to assist claimants in the development of facts pertinent to their claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C.A. § 5103A.  Since the theory of secondary service connection is being raised here for the first time, it has not been addressed by the RO, and additional development is necessary to fully assist the Veteran.  The Board, therefore, finds that VA medical examinations are needed in order to fully address these matters.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be scheduled for VA orthopedic examinations to ascertain the nature and etiology of any low back disability and his bilateral knee disability.  It is imperative that the claims folders be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.

With regard to both the low back and bilateral knee disabilities, after reviewing the claims file and examining the Veteran, the examiner should offer the following opinions:

     a) Is it at least as likely as not (i.e., a 50% or higher degree of probability) that any current low back disability was manifested during or is causally related to his active duty service or any incident therein?

     b) Is it at least as likely as not (i.e., a 50% or higher degree of probability) that any current low back disability is proximately due to or caused by any of the Veteran's service-connected shell fragment wound disabilities?

     c) Is it at least as likely as not (i.e., a 50% or higher degree of probability) that any current low back disability has been aggravated by any of the Veteran's service-connected shell fragment wound disabilities?

The term 'aggravation' is defined as a worsening of the underlying disability versus a temporary flare-up of symptoms.

     d) Is it at least as likely as not (i.e., a 50% or higher degree of probability) that any current bilateral knee disability was manifested during or is causally related to his active duty service or any incident therein?

     e) Is it at least as likely as not (i.e., a 50% or higher degree of probability) that any current bilateral knee disability is proximately due to or caused by any of the Veteran's service-connected shell fragment wound disabilities?

     f) Is it at least as likely as not (i.e., a 50% or higher degree of probability) that any current bilateral knee disability has been aggravated by any of the Veteran's service-connected shell fragment wound disabilities?

All opinions and conclusions expressed must be supported by a complete rationale in the report.

2.  The Veteran should also be scheduled for a VA muscle examination to ascertain the current severity of the muscle group VI disability.  It is imperative that the claims folders be reviewed in conjunction with the examination.  The examiner should clearly report all examination findings to allow for applicability of VA muscle disability rating criteria.

3.  In the interest of avoiding further remand, the RO should review the examination report obtained and ensure that adequate opinions with rationale have been offered.  

4.  After completion of the above and any further development deemed necessary by the RO, the issues should be readjudicated.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


